Citation Nr: 0927814	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  05-32 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

The Veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge (VLJ) in April 2007.  

The Veteran's case was previously before the Board in June 
2007 at which time it was remanded to the Appeals Management 
Center (AMC) for further development.  The case is once again 
before the Board for appellate review.  


FINDING OF FACT

The Veteran did not participate in combat with the enemy, and 
his claimed in-service stressors have not been sufficiently 
corroborated by credible supporting evidence.


CONCLUSION OF LAW

The Veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f), 4.125(a) (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Element (4), the requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).  

Thus, any error related to element (4) is harmless.  
Nevertheless, as discussed below, the four content-of-notice 
requirements of Pelegrini have been met in this case.  
Through notice letters dated in May 2004, July 2007, and 
April 2008, the Veteran was notified of the legal criteria 
governing his claim and the evidence needed to substantiate 
his claim.  In the May 2004 letter, he was provided with 
guideline for writing a personal statement pertaining to the 
traumatic events which he believes led to his PTSD.  In the 
July 2007 letter, he was provide with a PTSD questionnaire 
and advised that it would be necessary to verify that in-
service stressors occurred that resulted in PTSD.  The 
information provided to the Veteran included information on 
what was necessary to establish PTSD based on personal 
assault or sexual harassment.  The Veteran was requested to 
provide a more detailed stressor statement at that time.  In 
April 2008, the Veteran was advised that the U.S. Army and 
Joint Services Records Research Center (JSRRC) had been 
contacted in an attempt to verify his stressors.  

In those letters, the Veteran was also notified that the RO 
was required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO requested that the Veteran identify any 
medical providers from whom he wanted the RO to obtain and 
consider evidence.  Additionally, the Veteran was requested 
to submit evidence in support of his claim.  The AMC afforded 
the Veteran's representative an opportunity to submit a VA 
Form 646 after the additional development was completed and 
before the case was returned to the Board.  The Veteran's 
representative failed to submit any additional argument.  

Additionally, the RO has provided the Veteran notice with 
respect to effective dates and rating criteria provisions by 
way of letters dated in March 2006 and July 2007.   See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Hence, 
the Board finds that the Veteran has received notice of the 
information and evidence needed to substantiate his claim, 
and has been afforded ample opportunity to submit such 
information and evidence.  

The Board further finds that the duty to assist requirements 
have also been satisfied in this case.  Specifically, all 
obtainable evidence identified by the Veteran relative to the 
issue on appeal has been obtained and associated with the 
claims folder, and he has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  He was 
also provided a VA examination with respect to the issue on 
appeal.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Factual Background

The Veteran avers that he is entitled to service connection 
for PTSD, which he claims is related to his service in 
Vietnam from February to April 1968.  

The Veteran's DD214 does not denote that he served in combat.  
His military occupation specialty (MOS) was a Wheel Vehicle 
Repairman and he was noted to have served in Vietnam from 
February 15, 1968, to April 28, 1968.

The Veteran's service treatment records (STRs) do not reveal 
any complaints, findings or treatment for any psychiatric 
disorders.  Psychiatric evaluations performed at the 
Veteran's entrance examination in August 1966 and at his 
separation examination in March 1970 were reported to be 
normal.  The Veteran denied frequent trouble sleeping, 
frequent or terrifying nightmares, depression or excess 
worry, and nervous trouble of any sort on reports of medical 
history forms prepared in conjunction with his entrance and 
separation examinations.  

Associated with the claims file are VA outpatient treatment 
reports dated from February 2004 to April 2004.  The records 
indicate that the Veteran participated in group therapy.  In 
February 2004 the Veteran was diagnosed with PTSD.  The 
examiner indicated that the Veteran endorsed symptoms 
consistent with PTSD and had a history of Vietnam combat 
exposure.  The Veteran was also diagnosed with PTSD in March 
2004.  At that time he reported that he was attached to the 
82nd Airborne, 3rd Brigade and landed in Chu Lai and within a 
few days was convoyed to Phu Bai and sustained rocket attacks 
and an ambush.  He indicated that he was exposed to 
casualties.

The Veteran testified at a video conference hearing in April 
2007.  He indicated that he was receiving treatment for PTSD 
at VA.  He testified that he was prescribed antidepressants.  
He said he worked as a light-wheeled vehicle mechanic while 
serving in Vietnam but that he was also responsible for 
transporting bodies.  He reported that he helped a fellow 
serviceman clear his jammed rifle and that angered his First 
Sergeant.  He said he was stuck doing "dirty jobs" 
following this incident.  The Veteran testified that while 
serving in Da Nang his unit was hit with rockets and sniper 
fire.  He said he served in Vietnam for three or four months 
with the 307th Medical Battalion, 82nd Airborne, 3rd Brigade, 
and then had to leave on emergency leave for a funeral.  He 
testified that he did not seek treatment for any psychiatric 
disorder until 2003 or 2004 when he moved to California. 

The AMC requested verification of the Veteran's stressors 
from the Center for Unit Records Research (CURR formerly 
JSRRC) in April 2009, advising them that the Veteran was 
present in Vietnam from February 1968 to April 1968, and had 
reported serving with the 307th Medical Battalion, 82nd 
Airborne, 3rd Brigade.  

CURR indicated that the Operational Report-Lessons Learned 
(OR-LL) submitted by the 3rd Brigade, 82nd Airborne (3rd Bde, 
2nd Abn) for were reviewed and revealed that the 82nd Airborne 
Task Force consisted of Company D, 307th Medical Battalion 
(Co D, 307th Med Bn).  The OR-LL documented that the Co D, 
307th Med Bn provided medical clearing station facilities 
including surgical, dental, holding and emergency treatment 
sections and medical and treatment and evacuation but that 
the Veteran's specific assignment was not documented.  CURR 
stated that in order to conduct more meaningful research on 
behalf of the Veteran additional information including the 
Veteran's location in Vietnam (such as his Fire Support Base) 
and a more specific date within thirty days of the event 
would need to be provided.  Although CURR indicated that the 
OR-LL documented an enemy ground and fire attack on Gia Le in 
May 1968 resulting in two U.S. killed and one wounded, the 
Veteran was not present in Vietnam in May 1968.  

The Veteran was afforded a VA psychological examination in 
May 2009.  He indicated that he was a mechanic in Vietnam but 
had to do patrol duty, guard duty and frequently had to go 
with medics to retrieve bodies and body parts.  He said he 
found it disturbing when he heard helicopters coming in 
during his time in Vietnam because the helicopters often 
brought in the wounded.  He said he sustained a rocket attack 
while on guard duty.  The examiner indicated that a diagnosis 
of PTSD was consistent with the findings of the examination 
which included psychometric testing.  However, the examiner 
noted that the Veteran's stressors had not been verified and 
he was unable to link the Veteran's PTSD to actual in-service 
stressors other than what the Veteran self-reported.  He 
concluded that while the Veteran has a diagnosis of PTSD and 
that it was reasonable to connect his current symptoms to his 
experiences while in the military but that there was no 
indication that the Veteran's stressors had been verified.  

III.  Legal Analysis 

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a Veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a), of 
this chapter, a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  If the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Id.

The type of evidence required to establish that the claimed 
in-service stressors actually occurred depends on whether the 
Veteran "engaged in combat with the enemy."  Section 1154(b) 
requires that the Veteran have actually participated in 
combat with the enemy, meaning participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality, and does not apply to 
veterans who served in a general "combat area" or "combat 
zone" but did not themselves engage in combat with the enemy.  
See VAOPGCPREC 12-99 (October 18, 1999).  The General Counsel 
also indicated that the determination of whether a veteran 
engaged in combat with the enemy necessarily must be made on 
a case-by-case basis, and that absence from a veteran's 
service records of any ordinary indicators of combat service 
may, in appropriate cases, support a reasonable inference 
that the Veteran did not engage in combat; such absence may 
properly be considered "negative evidence" even though it 
does not affirmatively show that the Veteran did not engage 
in combat.  Id.

In this case the Veteran's service personnel records do not 
document combat service.  Additionally, he was not diagnosed 
with any psychiatric disability in service.  While the 
Veteran has provided information with regard to his claimed 
stressors in service, the stressors were not verified.  
Following the Board's 2007 remand, the Veteran was requested 
to provide additional information regarding his claimed 
stressors and he failed to respond to the request for 
information.  Although the Veteran has been diagnosed with 
PTSD, the May 2009 VA examiner specifically indicated that 
the diagnosis could not be linked to a verified stressor.  
Absent a diagnosis of PTSD related to a verified stressor, 
service connection must be denied.

The Board acknowledges the Veteran's contentions that he has 
PTSD as a result of his active duty service.  Certainly, the 
Veteran can attest to factual matters of which he had first-
hand knowledge, such as symptoms he has experienced since 
service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, as noted, the Veteran's in-service 
stressors have not been verified.  The law requires 
verification of a claimed stressor.  Where a determination is 
made that the Veteran did not "engage in combat with the 
enemy," or the claimed stressor is unrelated to combat, the 
Veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must include 
service records or other credible evidence that supports and 
does not contradict the Veteran's testimony.  Doran v. Brown, 
6 Vet. App. 283, 289 (1994).   Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  See Moreau, 9 Vet. App. at 
395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

As noted above, establishing service connection for PTSD 
requires that there be an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  38 C.F.R. § 3.304(f).   Consequently, 
because no claimed in-service stressor has been verified, and 
because the Veteran has been unable to provide more specific 
information to warrant additional attempts at verification, 
his claim must be denied.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit-
of-the-doubt rule as required by law and VA regulation.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. 
§ 3.102 (2008).





ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


